DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13, 15-17, 19-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An integrated circuit (IC) package, comprising: a metallization structure; a first die in a package substrate layer having a first surface and a second surface, opposite the first surface, the second surface of the package substrate layer on the metallization structure; a second die on the first surface of the package substrate layer and on the first die, in which a performance level of the second die is greater than a performance level of the first die; through vias in the package substrate layer to couple pads of the second die to metal routing layers at a first surface of the metallization structure; and package bumps on a second surface of the metallization structure, opposite the first surface, and coupled to the pads of the second die through the metal routing layers.
          Therefore, claim 1 and its dependent claims 2, 3, 5-10 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 11 with the allowable feature being; A method for fabricating stacked dies within an integrated circuit (IC) package, comprising: encapsulating a first die in a package substrate layer having a first surface and a second surface, opposite the first surface; forming through vias in the package substrate layer; forming a metallization structure on the second surface of the package substrate layer; bonding a second die to the first surface of the package substrate layer; directly bonding a surface of the second die to a surface of the first die; and forming package bumps on a surface of the metallization structure, opposite the package substrate layer, to contact pads of the second die through metal routing layers of the metallization structure.
          Therefore, claim 11 and its dependent claims 12, 13, 15, 16 are allowed.

           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; An integrated circuit (IC) package, comprising: a metallization structure; means for storing data in a package substrate layer, having a first surface and a second surface, opposite the first surface, the second surface of the package substrate layer on the metallization structure, in which the package substrate layer comprises a mold layer, comprising a spin-on oxide; an active die on the first surface of the package substrate layer and on the data storing means; through vias in the package substrate layer to couple pads of the data storing means to metal routing layers at a first surface of the metallization structure; and package bumps on a second surface of the metallization structure, opposite the first surface, and coupled to the pads of the active die through the metal routing layers.
           Therefore, claim 17 and its dependent claims 19, 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847